DETAILED ACTION

Allowable Subject Matter
Claims 1 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance:  Matsushima et al (US 2007/0240923) teaches a connecting pipe for a radiator hose having an engagement in the connecting pipe.  Contardi et al (US 8,312,950) teaches a connecting pipe having an engine side connection portion that is fixed to the engine.  Bauer et al (US 2005/0167980) and Yoshida (US 2004/0183301) teach a pipe fitting having a clamp to secure the pipe to the pipe fitting.  Mitsui et al (US 6,308,992), Argyle et al (US 5,181,536) and Fogarty et al (US 6,003,906) teach a hose connector that connects two hoses on opposite ends.  The prior art does not teach nor render obvious an engine cooling structure comprising a radiator hose having two or members, wherein a first member couples a radiator to a connecting pipe and a second member connects the connecting pipe to the engine, wherein a clamp having a pipe side connection portion connected to the connecting pipe and an engine side connection portion fixed to the engine, wherein the pipe side connection portion includes an annular body disposed on an outer periphery of the connecting pipe with a gap that functions as a transmission suppressing portion, the gap extending continuously from the outer periphery of the connecting pipe to an inner periphery of the pipe side connection portion along a radial direction of the connecting pipe such that the gap allows the connecting pipe to move relative to the pipe side connection portion, and wherein the radiator hose is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747